Citation Nr: 0517507	
Decision Date: 06/28/05    Archive Date: 07/07/05

DOCKET NO.  04-07 267	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Des Moines, 
Iowa


THE ISSUE

Entitlement to an initial evaluation in excess of 50 percent 
for chronic major depressive disorder (MDD).


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARINGS ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Michael J. Skaltsounis, Counsel


INTRODUCTION

The veteran had active service from September 1985 to 
September 1989.

Initially, the Board of Veterans' Appeals (Board) notes that 
in his original claim on appeal, the veteran sought an 
initial rating in excess of 30 percent for his service-
connected MDD.  Thereafter, a January 2004 rating decision 
increased the rating for this disability to 50 percent, 
effective from June 2001.  The veteran has continued his 
appeal.


FINDING OF FACT

The veteran's MDD is manifested by symptoms that are 
productive of occupational and social impairment with 
deficiencies in most areas, but not total occupational and 
social impairment.


CONCLUSION OF LAW

The criteria for a 70 percent, but not higher, evaluation for 
MDD have been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. 
§§ 4.7, 4.130, Diagnostic Code 9434 (2004).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Background

At the outset, the Board notes that this matter has been 
developed pursuant to the guidelines established in the 
Veterans Claims Assistance Act of 2000, 38 U.S.C.A. §§ 5102, 
5103, 5103A, 5107 (West 2002) (VCAA).  

First, the Board notes that it has been determined by 
Department of Veterans Affairs (VA)'s Office of the General 
Counsel (hereinafter referred to as "GC") that, when a claim 
of service connection is granted and the veteran submits a 
notice of disagreement as to the disability evaluation 
assigned, notice under 38 U.S.C.A. § 5103(a) is not required 
as to the claim raised in the notice of disagreement, 
provided that appropriate VCAA notice was provided as to the 
initial claim that was the subject of the grant.  See 
VAOPGCPREC 8-2003 (December 22, 2003).  Instead, it was 
concluded that the regional office (RO)'s only obligation 
under such circumstances is to develop or review the claim 
and, if the disagreement remains unresolved, to issue a 
statement of the case. 

In the present case, VAOPGCPREC 8-2003 applies.  Thus, as 
long as adequate notice was provided as to the underlying 
service connection claims, then no further notice is required 
as to the "downstream issue" increased rating claims.  
Here, the September 2001 VCAA notice letter related to the 
underlying service connection claim informed the veteran of 
the types of evidence necessary to substantiate his appeal.  
The division of responsibilities between VA and a claimant in 
developing a claim was also discussed.  Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  

Based on the above, the Board concludes that notice as to the 
underlying service connection claim obviates the need for 
additional notice as to the "downstream issue" increased 
rating claim.  

The record also reflects that the veteran has been otherwise 
advised of the need to provide evidence that his MDD had 
become manifested by symptoms that warranted an increased 
rating under the applicable rating criteria.

The July 2002 rating decision provided the veteran with the 
applicable rating criteria and initially explained how the 
veteran's MDD did not meet the criteria for a rating in 
excess of 30 percent.  Thereafter, the veteran was notified 
in a January 2004 rating decision and statement of the case 
that it had been determined that the veteran's symptoms were 
found to be consistent with a 50 percent rating. 

Moreover, the veteran was sent another letter in June 2004 
that specifically noted the type of evidence needed to 
substantiate the veteran's claim for an increased rating, the 
evidence that had been obtained as of that point in time, and 
the respective obligations of VA and the veteran in obtaining 
additional evidence.  Id.  The August 2004 supplemental 
statement of the case then advised the veteran that the 
evidence still did not support an evaluation in excess of 50 
percent for his MDD.

Although neither the September 2001 VCAA notice letter nor 
any subsequent communication from the RO may have 
specifically requested that the appellant provide any 
evidence in his possession that pertains to the claim as 
addressed in Pelegrini v. Principi, 18 Vet. App. 112 (2004), 
as demonstrated from the foregoing communications from the 
RO, the Board finds that appellant was otherwise fully 
notified of the need to give to VA any evidence pertaining to 
his claim.  All the VA requires is that the duty to notify 
under the VCAA is satisfied, and the claimants are given the 
opportunity to submit information and evidence in support of 
their claims.  Once this has been accomplished, all due 
process concerns have been satisfied.  See Bernard v. Brown, 
4 Vet. App. 384 (1993); Sutton v. Brown, 9 Vet. App. 553 
(1996); see also 38 C.F.R. § 20.1102 (harmless error).

There is also no indication that there are any outstanding 
pertinent records or documents that have not been obtained or 
that are not adequately addressed in records or documents 
contained within the record.  The Board also notes that while 
the veteran's representative has implied that the April 2002 
VA examination results may now be too old for current rating 
purposes, the Board finds that the age of the examination is 
not necessarily determinative.

Moreover, to the extent the Board has determined that the 
veteran is entitled to the next higher rating of 70 percent 
for his MDD, any failure to notify and/or develop the claim 
pursuant to the VCAA cannot be considered prejudicial to the 
veteran.

Consequently, based on all of the foregoing, the Board finds 
that remand for further notice and/or development under the 
provisions of the VCAA is not required in this matter.

A review of the history of this disability shows that the 
veteran was granted service connection for chronic MDD, 
evaluated as 30 percent disabling, effective from June 2001, 
in the July 2002 rating decision which is the subject of this 
appeal.  This decision was based in part on the results from 
a VA mental disorders examination conducted in April 2002.

Private treatment records for the period of March to November 
2000 reflect regular evaluation and treatment for an Axis I 
diagnosis of adjustment reaction with depressed mood.  In 
March 2000, it was noted that the veteran had been suffering 
from depression, difficulties with sleep, and poor 
concentration, and he was assigned a global assessment of 
functioning (GAF) scale score of 45.  In July 2000, his GAF 
was 50.  In September 2000, his GAF was also 50.

VA treatment records for the period of May 2000 to April 2002 
reflect regular evaluation and treatment of the veteran's 
MDD, and a hospitalization for depression and other problems 
in April and May 2001.  VA treatment records from May and 
August 2000 reflect a diagnosis of dysthymia with 
superimposed adjustment disorder and depressed mood, and the 
veteran was assigned a GAF scale score of 45.  In February 
2001, the diagnosis was dysthymic disorder and resolved 
adjustment disorder, and the GAF was 50.  In April and May 
2001, the diagnosis was dysthymic disorder, rule out bipolar 
disorder, and the veteran was assigned GAF scores of 45 and 
50.  

A VA hospital discharge summary for the period of April to 
May 2001 reflects that the veteran was admitted due to 
increasing symptoms of paranoia and depression.  The veteran 
had reportedly become significantly paranoid regarding 
coworkers at the VA office where he had been working, and 
also regarding previous coworkers at the P. O., and his 
condition had interfered with his ability to function and his 
ability to sleep at night.  The veteran was placed on 
antipsychotic medication and continued on an antidepressant.  
During the admission, the veteran became less paranoid and 
his affect became brighter.  The Axis I diagnosis was 
dysthymic disorder.  The Axis II diagnosis was paranoid 
personality disorder.  The veteran was assigned a GAF of 50.  
VA records dated between June and November 2001 reflect an 
Axis I assessment of dysthymic disorder, an Axis II 
assessment of paranoid personality disorder, and that the 
veteran was assigned a GAF of 50.  

In December 2001, it was noted that the veteran carried 
established psychiatric diagnoses of dysthymia and paranoid 
personality disorder, and the veteran was assigned a GAF of 
45.

VA mental disorders examination in April 2002 revealed that 
the veteran's manner was characterized by excessive rigidity, 
with little humor in evidence, and he was found to place 
over-emphasis on some words in order to be understood.  Since 
discharge from the Navy, the veteran was noted to under-
function with respect to employment, with some periods of 
full-time and many more of part-time work.  

It was noted that the veteran's diagnoses usually included 
paranoid personality disorder and depression was also 
generally indicated.  It was further noted that the veteran 
resided with his parents.  The veteran assisted with inside 
and outside chores, and paid rent.  He also owned a truck and 
drove himself to places as needed, including the location of 
a part-time position folding towels and linens.  The veteran 
had recently taken a vacation to St. Louis, where he stayed 
with family.  The veteran related only socializing with his 
parents or a few individuals whom he had met during the 
course of his psychiatric treatment.  After work in the 
morning, he would often connect with a buddy and do errands 
or recreation activities.  The veteran described problems 
with sleep and stated that he was easily stressed.  It was 
also noted that the veteran exhibited extreme suspiciousness 
and had a habit of misinterpreting the motives of others.  
With regard to depressive symptomatology, the veteran denied 
any current suicidal ideation, but had experienced such 
thoughts on occasion.  

Objectively, the veteran was noted to exhibit an 
inappropriate manner, as noted previously, with qualities of 
over-seriousness, affective rigidity, lack of insight, etc.  
His thoughts had apparently been disorganized at times, but 
not currently, and his anxiety was deemed to be moderate, as 
expressed in the form of suspiciousness.  Sleep disturbances 
were also noted to be moderate.  In his impression, the 
examiner noted that most examiners provided a diagnosis of 
dysthymic disorder only, which the examiner believed 
understated the extent of the veteran's psychiatric problems, 
and that it appeared to this examiner that the veteran met 
the criteria for paranoid personality disorder, and that this 
contributed to some extent to his social and vocational 
impairment.  At the same time, the examiner believed that the 
depressive aspect of his problem should not be overlooked, 
and that the veteran met the criteria for a diagnosis of MDD.

It was the examiner's opinion that the diagnosis should be 
chronic MDD.  The examiner also opined that the veteran's 
personality disorder also contributed significantly to his 
social and industrial impairment, and should be considered as 
contributing one-half of the social and industrial impairment 
reflected by a GAF of 40.  

The veteran's problem with discomfort and mistrust of others 
was found to interfere with his ability to maintain 
employment, and depressive symptoms, including sleep 
disturbance, low moods, reduced energy, etc., was found to 
detract from his ability to obtain and maintain employment.  
The Axis I diagnosis was chronic MDD, the Axis II diagnosis 
was paranoid personality disorder, and as noted above, the 
veteran was assigned a GAF of 40.

A VA outpatient record from May 2002 reflects that the 
veteran related a desire to avoid coming to the VA as much as 
possible due to dissatisfaction with the domiciliary (DOM) 
care and psychiatric department.  

At the veteran's hearing at the RO in October 2002, the 
veteran testified that his depression was more severe than 
his then-current rating of 30 percent.  

VA treatment records from October 2002 indicate that the 
veteran reported feeling low energy and "unhappiness."  He 
was irritable and demanding.  He further reported being 
depressed and having sleep problems for the previous six 
months.  The Axis I diagnosis was dysthymia and his Axis II 
diagnosis was paranoid personality disorder.  The veteran was 
assigned a GAF of 35.  

In a medical statement, dated in March 2003, Dr. Z. initially 
noted that the veteran carried a diagnosis of delusional 
disorder.  He further noted that the veteran exhibited a very 
low tolerance for stress and that he was unable to manage 
productive employment.  He did acknowledge that the veteran 
did have a part-time position folding towels.  During bi-
weekly sessions with Dr. Z. the focus was on socialization of 
the veteran and work, and providing support.

In a medical statement, dated in February 2004, Dr. Z. denied 
that there was evidence of any delusional thinking, and 
instead found that the veteran presented with MDD.

At the veteran's hearing before the Board in October 2004, 
the veteran testified that he had not worked full time for 
five years, but did currently volunteer at a church and 
folded towels on a part-time basis.  His major problem was 
frequent depression.  


II.  Rating Criteria and Analysis

The veteran's service-connected MDD has been evaluated as 50 
percent disabling pursuant to 38 C.F.R. § 4.130, Diagnostic 
Code 9434, under the "new" criteria for neuropsychiatric 
disabilities which took effect on November 7, 1996.  As the 
subject claim for service connection for depression was filed 
in June 2001, the evaluation of the veteran's MDD will be 
based on consideration of only the "new" criteria.

The "new" rating criteria permit a 50 percent rating for 
the veteran's disability where there is the following 
disability picture:

Occupational and social impairment 
with reduced reliability and 
productivity due to such symptoms 
as: flattened affect; 
circumstantial, circumlocutory, or 
stereotyped speech; panic attacks 
more than once a week; difficulty in 
understanding complex commands; 
impairment of short- and long-term 
memory (e.g. retention of only 
highly learned material, forgetting 
to complete tasks); impaired 
judgment; impaired abstract 
thinking; disturbances of motivation 
and mood; difficulty in establishing 
effective work and social 
relationships.

38 C.F.R. § 4.130, Diagnostic Code 9411, effective November 
7, 1996.

The "new" rating criteria permit a 70 percent rating for 
the veteran's disability where there is the following 
disability picture:

Occupational and social impairment, 
with deficiencies in most areas, 
such as work, school, family 
relations, judgment, thinking, or 
mood, due to such symptoms as: 
suicidal ideation; obsessional 
rituals which interfere with routine 
activities; speech intermittently 
illogical, obscure, or irrelevant; 
near-continuous panic or depression 
affecting the ability to function 
independently, appropriately and 
effectively; impaired impulse 
control (such as unprovoked 
irritability with periods of 
violence); spatial disorientation; 
neglect of personal appearance and 
hygiene; difficulty in adapting to 
stressful circumstances (including 
work or worklike setting); inability 
to establish and maintain effective 
relationships.

38 C.F.R. § 4.130, Diagnostic Code 9411, effective November 
7, 1996.

The newer rating criteria permit a 100 percent rating for the 
veteran's disability where there is the following disability 
picture:

Total occupational and social 
impairment, due to such symptoms as: 
gross impairment in thought 
processes or communication; 
persistent delusions or 
hallucinations; gross inappropriate 
behavior; persistent danger of 
hurting self or others; intermittent 
inability to perform activities of 
daily living (including maintenance 
of minimal personal hygiene); 
disorientation to time or place; 
memory loss for names of close 
relatives, own occupation or own 
name.

38 C.F.R. § 4.130, Diagnostic Code 9411, effective November 
7, 1996.

While it is apparent there is some question as to impairment 
in the area of memory and judgment (the veteran has recently 
reported problems with concentration but there have been no 
significant objective findings in this regard), the record 
also demonstrates frequent depression, anxiety, low moods, 
fatigue, stress intolerance, sleep disturbance, and at least 
some social and occupational difficulty.  

Therefore, in evaluating whether the veteran's MDD symptoms 
meet the criteria for the next higher rating of 70 percent, 
giving the veteran the benefit of the doubt regarding the 
existence of at least some impairment of thinking and 
judgment, the Board finds that the veteran's additional 
symptoms of low mood, depression, irritability, and 
difficulty in adapting to stressful circumstances are 
sufficiently representative of the remaining criteria to 
warrant a 70 percent evaluation under the "new" criteria.  
38 C.F.R. §§ 4.7, 4.130, Diagnostic Code 9434.  

Clearly, however, the evidence does not constitute total 
social and industrial impairment for the highest rating of 
100 percent under the applicable criteria.  For a 100 percent 
rating, the "new" criteria specifically require a showing 
of gross impairment in thought processes or communication; 
persistent delusions or hallucinations; gross inappropriate 
behavior; persistent danger of hurting self or others; 
intermittent inability to perform activities of daily living 
(including maintenance of minimal personal hygiene); 
disorientation to time or place; and memory loss for names of 
close relatives, own occupation or own name, and none of 
these criteria are shown.  

Parenthetically, the Board recognizes that the April 2002 VA 
examiner determined that one-half of the veteran's GAF of 40 
was attributed to his personality disorder.  In addition, the 
Board further recognizes that the RO then found that based on 
its assessment that the veteran's combined psychiatric 
disability warranted a 100 percent schedular rating, the 
veteran was entitled to one-half of that rating or 50 
percent.  However, the Board does not find that the 
examiner's opinion that one-half of the veteran's GAF score 
was attributed to nonservice-connected disability then 
required a 50 percent reduction in the evaluation assigned.  
More specifically, the evidence of record indicates that the 
veteran's dysthymia had been found to justify GAF's of 45 and 
50 by itself on multiple occasions.  Moreover, it is not 
clear what the GAF score of 40 would have been had the 
examiner not added in the veteran's personality disorder.  
Based on the record before the Board, it is possible that it 
would have only been elevated to 45 or 50.  Thus, the Board 
finds that the comments of the April 2002 examiner do not 
require the reduction of any disability rating that the Board 
determines to be warranted based on the evidence of record.  

The Board further notes that it is unnecessary for the Board 
to comment on whether a 100 percent rating would be warranted 
for both service-connected and nonservice-connected 
psychiatric disability, because it is only permitted to 
consider service-connected disability in assessing 
entitlement to an increased rating.  











ORDER

Entitlement to a 70 percent evaluation for MDD is granted, 
subject to the legal criteria governing payment of monetary 
benefits.



	                        
____________________________________________
	John E. Ormond, Jr.
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


